DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitami et al. (US 2006/0125856) in view of teaching from a precedent case law and further in view of Kobayashi (US 2010/0328382).
Regarding to claims 1 and 8-10:
	Kitami et al. discloses a liquid jet head comprising:
a plurality of nozzles configured to jet liquid (FIG. 2(a), elements 23);
              an actuator having a plurality of pressure chambers (FIG. 2(b), elements 27-28) communicated individually with the nozzles (FIG. 2(b), element 23), and each filled with the liquid; and
                             a drive section (FIG. 3(a), element 100) configured to apply a drive signal (FIG. 7) having a plurality of pulses (FIG. 7, elements SD1-5) in one cycle to the actuator to thereby expand and contract a volume of the pressure chamber to jet the liquid filling the pressure chamber from the nozzle (FIG. 4(a): Expansion pulse and contraction pulses), wherein the plurality of pulses in the drive signal include:
                                       a plurality of first pulses configured to expand the volume of the pressure chamber (FIG. 7: The upper (Von) pulses); and
FIG. 5: The lower (Voff, V2off) pulses).
	Kitami et al. also teaches, with reference to an on-peak pulse in the pulses, a pulse width in at least one of the first pulses other than a final first pulse as last one of the first pulses out of the plurality of first pulses in the one cycle is set within a range of 0.7 AP through 1.3 AL (paragraph [0064]) and a pulse width in at least one of the second pulses other than a final second pulse as last one of the second pulses out of the plurality of second pulses in the one cycle is set within a range of 0.3AL-1.5AL (paragraph [0064]). The pulse width range of the first and second pulses in Kitami thus is overlapped with that in the claim. It would have been obvious to one having ordinary skill in the art at the time of the filing date to set the pulse widths in the range as claimed (0.2AP-1.0AP of the first pulse and 1.0AP-1.8Ap of the second pulse), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). Beside, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 (I)).
Kitami et al. also does not teach wherein the first pulse and the second pulse are alternately arranged in the drive signal, wherein the pulse width in the at least one of the second pulses other than the final second pulse is different from a pulse width of the final second pulse.
Kobayasi discloses a drive signal for driving an inkjet printhead having a plurality of pressure chambers (FIG. 4b, element 27), wherein the drive signal includes a sequence of pulses comprising pulses to expand the volume of the pressure chamber and pulses to contract the volume of the pressure chamber (FIG. 10a), wherein the first pulse and the second pulse are alternately arranged in the drive signal (FIG. 10a shows the alternately arrangement of the first pulse and the second pulse in the drive signal), wherein the pulse width in the first second pulse is different from that of the second second pulse (FIG. 10a).
paragraph [0132]).
	Regarding to claims 2-3: wherein a pulse width in the final first pulse in the one cycle is set within a range of 0.2 AP through 1.0 AP (FIG. 7: The pulse width of the last expansion pulse is the same as that of the first pulse), wherein a pulse width in the final second pulse in the one cycle is set within a range of 0.5 AP through 3.0 AP (FIG. 7: The pulse width of the last contraction pulse is the same as that of the first pulse).
	Regarding to claim 4: wherein a combined value of a pulse width in the first pulse and a pulse width in the second pulse is set within a range of (2 AP+0.2 AP) (paragraph [0064]: The combined pulse width of the expansion pulse and the contraction pulse is the range of 1AL to 2.8AL).
Regarding to claim 6: wherein the plurality of first pulses in the one cycle include the final first pulse and a plurality of anterior-stage first pulses located in an anterior stage of the final first pulse, the plurality of second pulses in the one cycle include the final second pulse and a plurality of anterior-stage second pulses located in an anterior stage of the final second pulse, all of the anterior-stage first pulses in the one cycle are same in pulse width as each other, and all of the anterior-stage second pulses in the one cycle are same in pulse width as each other (FIG. 7: All expansion (Von) pulses are the same pulse width. All first contraction pulses are the same pulse width. All second contraction pulses are the same pulse width).

2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitami et al. (US 2006/0125856) in view of teaching from a precedent case law and Kobayashi (US 2010/0328382), and further in view of Norigoe (US 2007/0030297).
Kitami et al., as modified, discloses the claim invention as discussed above, except wherein first one of the plurality of pulses in the one cycle is set as the second pulse.
	Norigoe discloses a waveform for driving printing elements of an inkjet printhead in an inkjet printing apparatus, wherein the waveform includes a plurality of pluses (FIG. 5, elements Bp, p1, p2) configured to expand and to contract the volume of an ink chamber (FIG. 1, element 31) in the inkjet printhead, wherein the first pulse of the plurality of pulses is an contraction pulse (FIG. 5, element Bp and paragraph [0057]).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Kitami’s waveform to start with a contraction pulse as disclosed by Norigoe et al. for amplifying a pressure vibration of the pressure chamber prior to jetting ink to ensure the stability of ink ejection to gain printing quality (Abstract).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853